Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 1 of 72 PageID #: 1014




                                                                     May 11, 2020

Via ECF and Email
The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. George Levy, 16-CR-270 (ARR) (E.D.N.Y.)
               Reply to Opposition to Emergency Motion for Compassionate Release

Your Honor:

       I write in reply to the government’s opposition to Mr. Levy’s emergency motion for

compassionate release. ECF Nos. 66, 68. In opposition, the government casts aside Mr. Levy’s

concerns about a virus that has infected more than 1.3 million Americans and killed 79,552, in a

span of less than three months. 1 Of them, COVID-19 has infected more than 20,119 people in

jails and prisons, and has killed more than 304. 2 Every day, 3 another person (or several) dies in

the custody and care of the Bureau of Prisons; yesterday, the BOP lost its 48th inmate. 4

       The government belittles the risk of the pandemic, deeming Mr. Levy’s motion a quote-

“emergency,” ECF No. 68 at 2, proclaims him “healthy,” id. at 3, three times refers to his


1
  Coronavirus in the U.S.: Latest Map and Case Count, The New York Times (May 11, 2020), at
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
2
  A State-by-State Look at Coronavirus in Prisons, The Marshall Project (May 10, 2020), at
https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons.
3
  Press Releases, Federal Bureau of Prisons (May 10, 2020), at
https://www.bop.gov/resources/press_releases.jsp (announcing deaths in the BOP on May 10,
May 9, May 8, May 7, May 6, May 5, May 4, May 3, May 2, May 1, April 30, April 29, April
28, April 27, April 26, April 25, April 24, April 22, April 19, April 18, April 17, April 16, April
15, April 14, April 13, April 12, April 10, April 4, April 3, April 2, April 1, and March 28).
4
  COVID-19, Federal Bureau of Prisons (May 10, 2020), at https://www.bop.gov/coronavirus/.
                                                 1
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 2 of 72 PageID #: 1015



“purported heart attack,” id. at 12–13, and boldly asserts that “there is no record of a diagnosis of

hypertension or of any other cardiovascular disease in Levy’s Bureau of Prisons (BOP) medical

records.” Id. at 3. The government alleges that Mr. Levy is safer in a county jail, through which

corrections officers and new inmates cycle in from the outside world daily, than alone at home

with his mother. Id. at 15–18. And even still, though Mr. Levy has served, without incident, all

but eight months of the 70 month sentence imposed by Judge Weinstein, the government deems

him too dangerous to release. Id. at 4, 19–21. The government is mistaken at every turn.

I.     Mr. Levy Has a Documented History of Heart Disease and Hypertension, Placing
       Him at Elevated Risk for the Most Serious COVID-19 Complications

       A.      Mr. Levy Had a Heart Attack in 2015

       The government casts doubt on Mr. Levy having had a heart attack at all, three times

calling it his “purported” heart attack, and noting that the BOP deemed his account

“questionable” without any review of his medical records. ECF No. 68 at 12–13. This is in spite

of the government’s own Probation file reflecting Mr. Levy’s February 10, 2015 hospitalization

at Binghamton General Hospital and transfer to the cardiac floor of Wilson Regional Medical

Center. Mr. Levy reported the heart attack at his E.D.N.Y. Presentence Interview in 2017. And

he has reported it many times while within the BOP, to the best of his recollection, without the

ability to consult his medical records.

       The government’s suggestion that Mr. Levy has been lying about having had a heart

attack for the last five years is baffling and disheartening. To what end? By reporting his heart

attack, Mr. Levy acquired a prescription for aspirin, which lacks recreational properties, and no

other benefit. He has relayed the condition for five years preceding the COVID-19 pandemic; he

did not suddenly claim to remember it once he learned that heart disease is a risk factor for

complications from the virus.

                                                  2
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 3 of 72 PageID #: 1016



       In any event, 172 pages of medical records received from Binghamton General Hospital,

enclosed as Exhibit A (filed separately under seal), confirm that the government’s doubts were

misplaced, and Mr. Levy was telling the truth: he had a heart attack.

       On February 10, 2015, at 5:13 A.M., Mr. Levy walked into the Binghamton General

Hospital Emergency Department complaining of chest pain. Ex. A at 50. His blood pressure

was 164/95. Id. An EKG taken at 5:45 A.M. revealed ST elevation in one lead. Id. at 83. By

6:45 A.M., a repeat EKG showed ST elevation in three leads: V2, V3, and V4. Id. A stat

echocardiogram found a wall motion defect at the anteroseptal wall consistent with the change in

the EKG. Id. Mr. Levy’s troponin levels, which indicate myocardial injury, rose from 0.01 to

0.04. Id. He was given aspirin and morphine to relieve his pain. Id. His initial diagnosis was

NSTEMI—Non-ST-elevation myocardial infarction, a type of heart attack—with elevated

markers and EKG changes. Id. at 45. The cardiologist ordered him transferred, by ambulance,

to the Cardiac Catheterization Lab (“Cath Lab”) at Wilson Regional Medical Center for “a

higher level of care,” which occurred at 11:58 A.M. Id. at 34–35, 63, 80. Upon arrival at

Wilson, Mr. Levy’s blood pressure was 183/80. Id. at 83. His troponin levels had risen

significantly, from 0.01, to 0.04, to now 0.80. Id. He was “admitted as a full admit,” and he was

diagnosed with acute anteroseptal myocardial infarction—again, a heart attack—and accelerated

blood pressure, or hypertension. Id. at 1, 84.

       Mr. Levy was “taken to the Cath Lab urgently.” Id. at 21. He consented to right and left

heart catheterization and coronary angiography. Id. at 28. He further consented to percutaneous

transluminal coronary angioplasty, described to him as the insertion of a balloon to open blocked

arteries, and “possible placement of stents to hold arteries open.” Id. at 30. 5 Finally, he


5
  Fortunately, it does not appear that Mr. Levy required the placement of a stent. His consent to
the insertion of stent, followed by catheterization, explains his confusion when he reported to the
                                                  3
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 4 of 72 PageID #: 1017



consented to emergency coronary artery bypass surgery, if indicated. Id. at 32. The cardiologist

performed left heart catheterization, angiocardiography of the left heart structures, and coronary

arteriography with two catheters. Id. at 1, 21. Ultimately, he found mildly-to-moderately

elevated left ventricular end-diastolic pressure, at 22mmHg; there was no blockage. Id. at 22.

         “Late in the evening” following the catheterization, Mr. Levy asked to leave the hospital.

Id. at 36. He was told that he could not be discharged given his cardiac condition. Id. at 156.

Mr. Levy decided to leave against medical advice. 6 Id. He was discharged with a diagnosis of

non-Q-wave anterolateral infarction with no specific coronary blockage and accelerated blood

pressure. Id. at 36. He was prescribed aspirin, metoprolol, and statins. Id.

         Unfortunately, as shown in Part I(B), infra, Mr. Levy’s heart problems have continued

since 2015, and the damage to specific, critical areas of his heart has worsened, as demonstrated

by the results of both an electrocardiogram and echocardiogram while in BOP custody, as well as

continued hypertension, placing him at heightened risk for COVID-19 complications, or even

death.

         B.     Mr. Levy’s Cardiac Problems Have Continued Since 2015

         Upon review of 445 pages of Mr. Levy’s medical records received from the Bureau of

Prisons, the government concludes that they contain “no record of any diagnosis of hypertension

or any cardiovascular disease.” ECF No. 68 at 3. This is incorrect.

         First, Mr. Levy’s BOP medical records demonstrate repeated blood pressure readings in

the hypertensive range since his arrest in 2016, consistent with the readings he presented with at




BOP, on January 21, 2019, “They told me they put a stent in me but I’m not sure.” ECF No. 70,
Ex. B at 194.
6
  Mr. Levy’s recollection that he was in the hospital for eight days was in error. Rather, his
November 29, 2019 statement that he “went home the same day” is accurate. ECF No. 70, Ex. B
at 208.
                                                  4
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 5 of 72 PageID #: 1018



Binghamton General Hospital in 2015, when he had a heart attack, was diagnosed with

hypertension, and was placed on metoprolol, a blood pressure medication. Ex. A at 1. The

American Heart Association defines high blood pressure as a systolic reading above 130, and a

diastolic reading above 80:




       On June 3, 2016, Mr. Levy’s blood pressure was measured at 148/91. Ex. B (additional

2016 BOP medical records, filed under seal) at 57. On December 21, 2016, it was 155/90. Id.

On May 24, 2017, his blood pressure was 134/81. ECF No. 70, Ex. B (government’s submission

to the Court of Mr. Levy’s BOP records) at 64. On November 1, 2017, it was 144/96. Id. at 50.

On January 5, 2018, Mr. Levy was taken to the Geisinger Medical Center emergency room for a

rash on his hand. Id. at 139. His blood pressure was measured at 137/94. Id. at 140. His

discharge instructions direct him that his blood pressure “was found to be in a hypertensive

range.” Id. at 158. On August 24, 2018, his blood pressure was 133/89. Id. at 214. Weeks later,

on September 10, 2019, it was 138/87. Id. at 212. On November 29, 2018, his blood pressure

was 137/86. Id. at 209. On January 22, 2020, it was 154/97. Id. at 384. 7

       The government alleges that “while Levy has been subjected to numerous different tests


7
 To be sure, Mr. Levy has also had blood pressure readings in the normal range. But he has had
many, as noted, in the hypertensive range, including recently.
                                                5
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 6 of 72 PageID #: 1019



and assessments of his cardiovascular system, Levy’s BOP medical records do not reflect any

diagnosed cardiovascular condition or disease.” ECF No. 86 at 14. This is false. On November

20, 2018, upon his return from his original N.D.N.Y. VOSR sentencing to FCI Allenwood

Medium, 8 the new admit physician diagnosed Mr. Levy with “heart disease, unspecified –

Current” and enrolled him in the cardiac chronic care program. Id. at 194, 272. The physician

started Mr. Levy on 81mg of aspirin daily. Id. at 273. When he returned to the doctor nine days

later, on November 29, 2018, and his blood pressure read 137/86, a different doctor renewed the

prescription, again finding an indication of “Heart disease, unspecified.” Id. at 209–210. His

doctors—at several BOP facilities—renewed the prescription again on January 3, 2019, January

16, 2019, and January 24, 2019. Id. at 315.

       Second, both an electrocardiogram (“EKG” or “ECG”) and an echocardiogram taken of

Mr. Levy’s heart while within BOP custody demonstrate heart disease—in fact, worsening heart

disease since his 2015 heart attack. On April 5, 2018, while at FCI Allenwood Medium, Mr.

Levy reported a history of elevated cholesterol and a prior abnormal EKG—the abnormal EKG

that led to his heart attack diagnosis in 2015. Id. at 8. The doctor ordered an EKG, id. at 10, and

it was performed on April 10, 2018. Id. at 110. The result was exactly as Mr. Levy had

indicated happened before: the doctor found an “abnormal ECG.” Id. at 131. Though the

diagnosis was unconfirmed (and the BOP, for reasons unknown, did not send Mr. Levy for any

follow up examination), the doctor found “probable left ventricular hypertrophy (LVH),”

meeting “multiple LVH criteria,” and Q waves anterior. Id.




8
 The government is correct that Mr. Levy’s assertion that he was diagnosed with hypertension
while at FCI Fort Dix was mistaken. ECF No. 68 at 5. This was counsel’s error; Mr. Levy
accurately explains in his letter that while at Fort Dix, he was prescribed mental health
medication. Compare N.D.N.Y. ECF No. 143 at 1 with E.D.N.Y. ECF No. 70, Ex. B. at 366.
                                                 6
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 7 of 72 PageID #: 1020




       Left ventricular hypertrophy is “enlargement and thickening (hypertrophy) of the walls of

[the] heart’s main pumping chamber (left ventricle).” 9 The Mayo Clinic explains,

       Left ventricular hypertrophy can develop in response to some factor—such as high
       blood pressure or a heart condition—that causes the left ventricle to work harder.
       As the workload increases, the muscle tissue in the chamber wall thickens, and
       sometimes the size of the chamber itself also increases. The enlarged heart muscle
       loses elasticity and eventually may fail to pump with as much force as needed. Left
       ventricular hypertrophy is more common in people who have uncontrolled high
       blood pressure. But no matter what your blood pressure is, developing left
       ventricular hypertrophy puts you at higher risk of a heart attack and stroke. Treating
       high blood pressure can help ease your symptoms and may reverse left ventricular
       hypertrophy.

Id. But despite these risks, the BOP did not begin Mr. Levy on blood pressure medication, and



9
 Left Ventricular Hypertrophy, Mayo Clinic (May 8, 2020), at
https://www.mayoclinic.org/diseases-conditions/left-ventricular-hypertrophy/symptoms-
causes/syc-20374314.
                                                 7
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 8 of 72 PageID #: 1021



his hypertensive readings continued.

       On January 31, 2019, upon his transfer to FCI Butner II, the intake physician made note

of the 2018 EKG with Q waves and ordered an echocardiogram to look for “wall motion

abnormalities.” ECF No. 70, Ex. B at 193, 197. Prior to the echocardiogram, and one day after

Mr. Levy signed a release for his records from Binghamton General Hospital, the doctor

concluded Mr. Levy’s heart disease “resolved” without receipt of his prior medical records. But

the echocardiogram performed on March 5, 2019 showed myriad problems, and they were

consistent with the EKG. Id. at 333. The same problematic left ventricle—the heart’s main

pumping chamber—was dilated. Id. The aortic valve showed mild regurgitation. Id. The mitral

valve was thickened, with mild bileaflet prolapse and mild regurgitation. Id. And the pulmonic

valve also showed mild regurgitation. Id.




       When the left ventricle is dilated, it “stretches and thins (dilates) and can’t pump blood as

                                                 8
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 9 of 72 PageID #: 1022



well as a healthy heart can.” 10 It can be life-threatening, as it is a common cause of heart failure,

and can contribute to blood clots or sudden death.” Id. Aortic valve regurgitation occurs when

the heart’s aortic valve doesn’t close tightly, preventing the heart from efficiently pumping blood

to the rest of the body. 11 The major complication that can result is heart failure. Id. Mitral valve

disease, with thickening, prolapse, and regurgitation indicate that the valve between the left

atrium and left ventricle does not work properly. 12 It can result in blood clots, heart failure, and

stroke. Id. Regurgitation of the pulmonic valve causes blood to leak backward into the right

ventricle of the heart, limiting the flow of oxygen to the rest of the body. 13

       A comparison of the 2019 echocardiogram, ECF No. 70, Ex. B at 333, and the 2015

echocardiogram, Ex. A at 37, demonstrate Mr. Levy’s continuing, and in some ways, worsening,

heart condition:

                                   2015 Echocardiogram                2019 Echocardiogram
 Left Ventricle                    Grossly normal                     Mildly dilated
 Mitral Valve                      Mild bileaflet prolapse, mild      Thickened, mild bileaflet
                                   to moderate regurgitation          prolapse, mild regurgitation
 Pulmonic Valve                    Normal                             Mild regurgitation

       The results of Mr. Levy’s 2018 electrocardiogram and 2019 echocardiogram, his many

hypertensive blood pressure readings, his diagnosis within the BOP of heart disease, and his

continued prescription for daily aspirin indicate that the heart condition that resulted in a heart

attack in 2015 is not resolved. This raises a significant danger of deadly complications should he


10
   Dilated Cardiomyopathy, Mayo Clinic (May 8, 2020), at
https://www.mayoclinic.org/diseases-conditions/dilated-cardiomyopathy/symptoms-causes/syc-
20353149.
11
   Aortic Valve Regurgitation, Mayo Clinic (May 8, 2020), at
https://www.mayoclinic.org/diseases-conditions/aortic-valve-regurgitation/symptoms-
causes/syc-20353129.
12
   Mitral Valve Disease, Mayo Clinic (May 8, 2020), at https://www.mayoclinic.org/diseases-
conditions/mitral-valve-disease/symptoms-causes/syc-20355107.
13
   Pulmonary Valve Disease, Mayo Clinic (May 8, 2020), at
https://www.mayoclinic.org/diseases-conditions/pulmonary-valve-disease/symptoms-causes/syc-
20350654.
                                                   9
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 10 of 72 PageID #: 1023



contract COVID-19.

       Alarmingly, scientists have found that the exact problem identified by Mr. Levy’s

cardiologist at the time of his heart attack—elevated left ventricular end-diastolic pressure

(“LVEDP”)—may place patients at increased risk for developing subsequent heart failure or

death. 14 Mr. Levy’s LVEDP at the time of his heart attack was 22 mmHg. A study of 437

patients who, like Mr. Levy, had a prior heart attack with the same mean mmHg (22.9), found

that 108 suffered either severe heart failure or death sometime in the next 36 months. 15 The

study thus confirmed that individuals who have suffered a prior heart attack are “at increased risk

for subsequent fatal and non-fatal cardiovascular events,” 16 particularly when they had LVEDP

levels just like Mr. Levy’s.

       Based on early reports, 40% of hospitalized COVID-19 patients had cardiovascular

disease and data show a 10.5% death rate among people with COVID-19 who also have heart

disease. 17 Harvard specialists in epidemiology and infectious disease are learning that “heart

damage has recently emerged as yet another grim outcome in the virus’s repertoire of possible

complications.” 18 It appears that “people with preexisting heart disease are at a greater risk for

severe cardiovascular and respiratory complications from COVID-19” and “[r]esearch also

shows that heart attacks can actually be brought on by respiratory infections such as the flu.” Id.

Here in New York State, hypertension is by far the most common comorbidity by fatality: of

14
   Lisa M. Mielniczuk MD, et al., Left Ventricular End‐Diastolic Pressure and Risk of
Subsequent Heart Failure in Patients Following an Acute Myocardial Infarction, Congestive
Heart Failure (May 7, 2007), at 209, at https://onlinelibrary.wiley.com/doi/epdf/10.1111/j.1527-
5299.2007.06624.x.
15
   Id. at 213.
16
   Id.
17
   What Heart Patients Should Know About Coronavirus, American Heart Association (Mar. 24,
2020), https://www.heart.org/en/news/2020/02/27/what-heart-patients-should-know-about-
coronavirus.
18
   Coronavirus and the Heart, Harvard Medical School (Apr. 13, 2020), at
https://hms.harvard.edu/news/coronavirus-heart.
                                                 10
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 11 of 72 PageID #: 1024



21,478 deaths, 11,742 patients suffered from hypertension. 19 And recent reports from autopsies

of patients who have died of the coronavirus indicate that the apparent respiratory failure that

causes death in serious cases may actually be attributable to blood clots that move from the

arteries into the lungs, suggesting that individuals with cardiovascular problems are actually at

much higher risk for adverse outcomes than, for example, patients suffering from respiratory

conditions such as asthma. 20

       Several courts, including this Court, have held that the risk of COVID-19 infection for

individuals with heart disease and hypertension is of acute concern and cause, among other

factors, for finding extraordinary and compelling circumstances warranting compassionate

release. See, e.g., United States v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851, at *2

(E.D.N.Y. Apr. 10, 2020); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481,

at *9 (S.D.N.Y. Apr. 20, 2020); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL

1659880, at *1 (S.D.N.Y. Apr. 3, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-1,

2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020); Basank v. Decker, No. 20-cv-2518 (AT), 2020

WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020).

       Your Honor should find Mr. Levy’s condition all the more concerning, because it is not

limited to his high blood pressure: he has already had a heart attack, when he was only 32 years

old, indicating his heart’s fragility. And the objective, credible, consistent evidence

demonstrates that it is still a problem, leaving him vulnerable right now.


19
   Fatalities, New York State Department of Health (May 10, 2020), at
https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n.
20
   See, e.g., Ariana Eunjung Cha, A Mysterious Blood-Clotting Complication is Killing
Coronavirus Patients, Washington Post (Apr. 22, 2020), at
https://www.washingtonpost.com/health/2020/04/22/coronavirus-blood-clots/; Jonathan Allen,
Alarmed as COVID Patients’ Blood Thickened, New York Doctors Try New Treatments, Reuters
(Apr. 22, 2020), at https://www.reuters.com/article/us-health-coronavirus-usa-blood/alarmed-as-
covid-patients-blood-thickened-new-york-doctors-try-new-treatments-idUSKCN22421Z.
                                                 11
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 12 of 72 PageID #: 1025



II.    Mr. Levy Is Clearly Safer Alone at Home With His Mother than In Jail

       The government seriously contends that Mr. Levy is at lower risk of contracting COVID-

19 while incarcerated inside of the Broome County Jail than in his mother’s Brooklyn apartment.

This idea is foolish and offensive, and has been roundly rejected by courts. It is beyond dispute,

at least to the United States Centers for Disease Control and Prevention, that “there are many

opportunities for COVID-19 to be introduced into a correctional or detention facility,” including,

as relevant here, “daily staff ingress and egress; transfer of incarcerated/detained persons

between facilities and systems…[and] to outside medical visits.” 21 “Some settings,”—like the

Broome County Jail—“particularly jails and detention centers, have high turnover, admitting

new entrants daily who may have been exposed to COVID-19 in the surrounding community or

other regions.”

       Rejecting the exact same argument—there, that moving from FCI Schuykill’s apparent

“0% confirmed infection rate” to New York City “will make it far more likely that the defendant

suffers from COVID-19 in the next six months,” Judge Carter succinctly held, “In terms of the

government’s argument that Mr. Prado would be safer than he would be at home with his family,

I understand why the government makes that argument, but I don’t buy that argument, so we

don’t need to spend a lot of time on that.” United States v. Prado, 13-CR-811 (ALC), ECF Nos.

719 at 7; 722 (S.D.N.Y. Apr. 30, 2020); Tr. of Hrg. Apr. 30, 2020 (attached as Ex. C). Judge

Nathan explained, “The risk to incarcerated individuals…is acute; as this Court has explained,

individuals in carceral settings are at particularly high risk for contracting the disease because of

the inability to individuals to socially distance, shared communal spaces, and limited access to



21
   Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
and Detention Facilities, Centers for Disease Control and Prevention (Mar. 23, 2020), at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.
                                                 12
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 13 of 72 PageID #: 1026



hygiene products.” United States v. Scparta, 18-CR-578 (AJN), 2020 WL 1910481, at *7

(S.D.N.Y. Apr. 20, 2020) (citing Coronel v. Decker, 20-CV-2472 (AJN), 2020 WL 1487274, at

*3 (S.D.N.Y. Mar. 27, 2020)). Simply put: “[T]here is a big difference between being confined

at a prison where one has almost no control over measures taken to guard against the COVID-19

virus and being subject to home confinement where one can almost fully control all risks of

exposure.” United States v. Vence-Small, 18-CR-31 (JAM), 2020 WL 2214226, at *3 (D. Conn.

May 7, 2020).

       Further, the government criticizes Mr. Levy for his “wildly inaccurate,” “incendiary,”

“over-the-top” descriptions of the Broome County Jail as a COVID-19 “hot spot.” ECF No. 68

at at 3, 15, 17. But Mr. Levy’s account of the conditions at the jail came directly from Broome

County Executive Jason Garnar, hardly a party biased in favor of the inmates in his county’s jail.

ECF No. 66 at 2. The government’s assurances that COVID-19 is a thing of the past inside the

Broome County Jail, ECF No. 68 at 17, if true, would be a comfort. But there is every reason to

believe that conclusion is naïve, or at the least, premature. At the outset, while the government

applauds Broome County Jail for its “stockpile” of 150 COVID-19 tests, it does not appear to be

using them in any widespread manner. This can cause tremendous false confidence.

       Consider the case—within the United States BOP—at FCI Lompoc. On May 6, 2020 the

BOP measured 52 positive inmates in their population of 1,162 inmates, a 4% infection rate. See

Ex. D (screenshot of BOP website). On May 10, 2020, after the roll-out of mass testing, the

BOP has diagnosed 842 positive inmates, plus 20 so-called “recovered” inmates who earlier

tested positive. 22 In other words, in reality, 862 of 1,162—74%, not 4% as reported four days

prior—of the prison had been infected, and that number is rising every day.


22
   COVID-19 Coronavirus, Federal Bureau of Prisons (May 10, 2020), at
https://www.bop.gov/coronavirus/.
                                                13
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 14 of 72 PageID #: 1027



                              On April 23, 2020, Broome County, in its entirety, has 232 tested-positive cases. ECF

No. 66 at 5 n.14. Today, Broome County has 373 cases. 23 The government assures this Court

that the 10 positive inmates at the time of Mr. Levy’s motion is now zero. But the BOP’s own

data at FCI Danbury demonstrates another, separate flaw in the government’s assurances: after

apparently peaking at 45 positive inmate cases, and dropping to 5 positive inmates on April 27,

2020, today, FCI Danbury is right back up to 27 new positive inmates. 24


                                         Total BOP-Reported COVID-19 Cases at FCI Danbury
                             50
                             45
     Total Number of Cases




                             40
                             35
                             30
                             25
                             20
                             15
                             10
                              5
                              0



                                                                           Date

                                                 Inmate Positives    Staff Positives    Inmate Deaths



                              What’s more, the government asks this Court to take its word for it at a county facility

that has a frightening recent history: since 2011, the facility has seen nine inmate deaths. 25 As

the government notes, the jail is incredibly small, holding only 269 inmates on April 28, 2020,




23
   NYSDOH COVID-19 Tracker, New York State Department of Health (May 10, 2020), at
https://covid19tracker.health.ny.gov/.
24
   BOP: COVID-19 Update, Federal Bureau of Prisons (Mar. 26, 2020 to May 10, 2020), at
https://www.bop.gov/coronavirus/ (daily historical screenshots on file with undersigned
counsel).
25
   Anthony Borrelli, Broome County Jail Deaths Put Spotlight on Inmate Medical Care,
Binghamton Press & Sun-Bulletin (Mar. 3, 2020), at
https://www.pressconnects.com/story/news/local/2020/03/03/broome-county-jail-inmates-dead-
after-lack-medical-health-care-ny-new-york/4857588002/.
                                                                      14
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 15 of 72 PageID #: 1028



with a maximum capacity of 600. ECF No. 68 at 15. Among them, the official New York State

Commission of Corrections investigation found that Alvin Rios was left “in an emergent, life-

threatening status without appropriate medical attention” before he was found dead in the

Broome County Jail on July 20, 2011. See n.25. A 2015 death resulted from “untreated

pneumonia and two drugs that should not have been prescribed together,” and was settled in

federal court. Id.

       It is beyond serious dispute that being confined to his home, via electronic monitoring,

with only one other person—his mother—places Mr. Levy at less risk of contracting COVID-19

than in a pretrial, local, small county jail, where his movement and meals are directed and served

by staff that cycle in and out, and new arrestees cycle into his unit on a daily basis. Mr. Levy has

advised that inmates who report COVID-19 symptoms to staff are isolated in solitary

confinement, making people less likely to report their concerns. Masks are exchanged on

Mondays and Thursday; the cleaning solution provided to inmates lacks alcohol or bleach, and

soap is scarce. Conversely, his mother’s apartment contains one person, herself, who thankfully

has not suffered from COVID-19. If Mr. Levy were to somehow contract the virus while inside

of his apartment, rather than in the Broome County Jail, he would be within minutes of New

York City’s world-class hospitals. He, like all of us, is safest at home.

III.   Mr. Levy is Not a Danger to the Community. The 3553(a) Factors, in the Context of
       a Deadly Pandemic, Point Towards Release.

       Finally, the government argues that even if Mr. Levy can establish, as he has,

extraordinary and compelling health reasons to be released in the midst of a pandemic, those

reasons are outweighed by the danger he presents to society. ECF No. 68 at 19. Here, the

government seeks to re-litigate Mr. Levy’s 2017 sentencing before Judge Weinstein, rather than

assess his present risk. The government’s conclusion is wrong.

                                                 15
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 16 of 72 PageID #: 1029



       On August 3, 2017, Judge Weinstein sentenced Mr. Levy to a within-guidelines sentence

of 70 months. ECF No. 54 at 6–10. In a written order, he explained his reasons, accounting for

Mr. Levy’s criminal history, his commission of the crime while on supervised release, and the

nature and circumstances of the instant offense. Id. He ordered the Bureau of Prisons to run Mr.

Levy’s incarceratory sentence concurrently with an incarceratory sentence, if imposed, on the

N.D.N.Y. supervised release violation; the Bureau of Prisons disregarded that order when it

conflicted with Judge McAvoy’s later consecutive order. Id.

       The government insists that Mr. Levy has served “just over half” of his prison sentence,

and therefore continues to be a danger to the community, requiring specific deterrence and

punishment. ECF No. 68 at 21. But the government’s account overlooks the functioning and

regulations of the Bureau of Prisons generally, as well as Mr. Levy’s conduct specifically. Mr.

Levy’s BOP time calculation sheet, Exhibit E, shows that he has earned 100% of his good

time—216 days—since his sentence began on February 4, 2016. Ex. E at 4. To date, he has

served 51 months, 8 days in custody. On a 70 month sentence, with 54 days per year of good

time, as Mr. Levy has accrued, the term is fully satisfied at 59 months, 15 days. Accordingly,

had the Bureau of Prisons honored Judge Weinstein’s ruling, Mr. Levy would owe just eight

months, would already be past-due for his one year of halfway house eligibility, and would be

coming up on even his pre-CARES Act home confinement eligibility date two months from now.

       Accordingly, through his discipline-free conduct in the BOP, Mr. Levy has proven that

the 3553(a) conclusions reached by Judge Weinstein warrant his release now—even

notwithstanding COVID-19 and his comorbidities. As Judge Carter noted in Prado, “The

dangerousness considerations needs to be cabined to the six-month period of time in between the

time in which he would be released, if he were released today, and the expiration of his custodial



                                                16
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 17 of 72 PageID #: 1030



term. I would not have the authority to, at the end of his custodial sentence, keep him in custody

because I found that he might be a danger to the community…” Ex. C at 7–8. This is beyond

dispute. Here, release at more than 51 months into the 59.5 month effective custodial sentence

imposed by Judge Weinstein is eminently reasonable, weighed against Mr. Levy’s heart

condition in the midst of a deadly pandemic.

          This is the case even when this Court considers, as it must, that Mr. Levy continues to

owe time on his N.D.N.Y. violation sentence. To start, rather than serving “just over half” of his

sentence, Mr. Levy’s good time credits mean that he has effectively served 64% of his sentence

(counting from his arrest on February 4, 2016 until his BOP release date of October 8, 2022).

And though it is Judge McAvoy who will ultimately decide whether Mr. Levy is released, it

bears noting that in ways that could not be foreseen, the sentencing calculus is different now than

it was on March 12, 2020, when he imposed the 24 month term.

          When Judge McAvoy sentenced Mr. Levy, the world was unimaginably different than it

is today, just two months later. COVID-19 was not mentioned at his sentencing hearing, whether

by counsel, Judge McAvoy, or Mr. Levy himself. Ex. F (Tr. of Sent., N.D.N.Y Mar. 12, 2020).

As Mr. Levy stated correctly in his April 13, 2020, pro se letter to the Court, “I had no idea of

the seriousness of COVID-19.” N.D.N.Y. ECF No. 143 at 1. Mr. Levy was not alone: when

Judge McAvoy imposed his sentence, Broome County had not yet reported its first positive case

of the coronavirus; it would come later that same day, as shown on New York State’s COVID

tracker on the next page. 26 Today, following 373 Broome County cases, an even a documented

infection rate within the Broome County Jail that vastly exceeds the general population, it is fair

to assume that Judge McAvoy’s weighing of the 3553(a) factors would have been different.



26
     See n.23.
                                                  17
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 18 of 72 PageID #: 1031




       As Judge Nathan explained late last week, “The Court’s substantial sentence of 84

months reflected the seriousness of Mr. Pena’s offense and these mitigating factors, and was at

the time sufficient, but no greater than, necessary to achieve the purposes of sentencing. But the

Court’s analysis is different in current circumstances.” United States v. Pena, 15-CR-551 (AJN)

(S.D.N.Y. May 8, 2020) (attached as Ex. G). Even at the time of sentence, Judge McAvoy

recognized that Mr. Levy “[hadn’t] been in any trouble,” and had received “no tickets,” a

discipline-free record undisputed by the government. Ex. F at 6. At the same time, he

completed a drug program, worked for UNICOR and in the facilities department doing

plumbing, and completed an inmate-facilitated counseling program for troubled youth. Judge

McAvoy “[took] cognizance of the efforts” Mr. Levy made to improve himself. Id. at 7–8.

Accordingly, on remand from the Circuit, he reduced his previously imposed term of 40 months

to 24 months—absent any consideration at all of COVID-19 and Mr. Levy’s personally

heightened risks. Id. at 8.

       Now, balancing the 3553(a) factor against Mr. Levy’s extraordinary and compelling

circumstances demonstrates that he should be released, not to liberty, but to round-the-clock



                                                18
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 19 of 72 PageID #: 1032



home confinement, which this Court may impose in terms of additional years of supervised

release on top of the three year term already imposed. It bears noting that Mr. Levy’s offense

conviction, while serious, was for possession and not use of a firearm, not a crime of violence,

and hardly singular in recent grants of compassionate release. See, e.g., Pena, 15-CR-551 (AJN)

(Hobbs Act robbery); Prado, 13-CR-811 (ALC) (string of burglaries); United States v. Bryant,

2020 WL 2085471 (D. Md. Apr. 30, 2020) (several armed bank robberies); United States v.

Haynes, No. 93-CR-1043 (RJD) (E.D.N.Y. Apr. 22, 2020) (multiple bank robberies); Poulios v.

United States, 2020 WL 1922775 (E.D. Va. Apr. 21, 2020) (bank robbery); United States v.

Hammond, 2020 WL 1891980 (D.D.C. Apr. 16, 2020) (gunpoint robbery); United States v.

McCarthy, 2020 WL 1698732 (D. Conn. Apr. 8, 2020) (armed bank robbery); United States v.

Williams, 3:04-cr-95 (N.D. Fl. Apr. 1, 2020) (armed robbery and brandishing firearm); United

States v. Curtis, 2020 WL 1935543 (D.D.C. Apr. 22, 2020) (sex trafficking of minors); United

States v. Marks, No. 03-CR-6033L (W.D.N.Y. Apr. 20, 2020) (drugs and firearms offenses);

United States v. Campagna, 16-cr-78-01-LGS (S.D.N.Y. Mar. 27, 2020) (firearms trafficking);

United States v. Copeland, 2:05-cr-00135 (D.S.C. Mar. 24, 2020) (felon in possession of a

weapon and ammunition, among other crimes). And while he has a criminal record, it is not an

“alarmingly bad criminal history,” and as Judge Karas noted in granting compassionate release

nonetheless—on a defendant owing 4 years—“the risk of re-imprisonment from committing

crimes while on supervised release should be a sufficient deterrent.” United States v. Cooper,

08-CR-356 (KMK) (S.D.N.Y. Apr. 28, 2020), ECF No. 181.

       Mr. Levy committed a serious crime, and he did so while serving a term of supervised

release. That conducted warranted a substantial sentence, and he has already served a substantial

sentence. But the Court’s analysis ought to be “different in current circumstances” as COVID-



                                                19
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 20 of 72 PageID #: 1033



19 risks Mr. Levy’s already weakened heart while he in confined to the Broome County Jail. His

particular circumstances warrant compassionate release.

       Thank you for your consideration.

                                                   Respectfully submitted,

                                                                 /s/
                                                   Mia Eisner-Grynberg, Esq.
                                                   Assistant Federal Defender
                                                   (914) 355-6493

cc:    AUSA Ian Richardson (E.D.N.Y.) (by email and ECF)
       AUSA Andrew Beaty (N.D.N.Y) (by email)
       Melissa Touhey, Esq. (by email)




                                              20
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 21 of 72 PageID #: 1034




                            EXHIBIT A

         2015 Binghamton General Hospital
                  Medical Records
            (Filed separately under seal)
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 22 of 72 PageID #: 1035




                            EXHIBIT B

                2016 BOP Medical Records
               (Filed separately under seal)
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 23 of 72 PageID #: 1036




                            EXHIBIT C
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 24 of 72 PageID #: 10371

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                                13 CR 811 (ALC)

5    JOEL PRADO,

6                       Defendant.                  Telephone Conference

7    ------------------------------x

8                                                   New York, N.Y.
                                                    April 30, 2020
9                                                   11:00 a.m.

10   Before:

11
                           HON. ANDREW L. CARTER, JR.,
12
                                                    District Judge
13
                                     APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: HAGAN C. SCOTTEN
          Assistant United States Attorney
17
     CESAR DE CASTRO
18        Attorney for Defendant

19
     Also Present:
20   Edward W. Johnson, U.S. Probation

21

22

23

24

25

                       SOUTHERN DISTRICT REPORTERS, P.C.•
                                 (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 25 of 72 PageID #: 10382

1              (Case called)

2              MR. SCOTTEN:     Good morning, your Honor, this is Hagan

3    Scotten for the government.

4              MR. DE CASTRO:     Good morning, your Honor, Cesar De

5    Castro for Joel Prado.

6              MR. JOHNSON:     Good morning, your Honor, Ed Johnson

7    from probation.

8              THE COURT:     Good morning, everyone.

9              As an initial matter let me just confirm from defense

10   counsel that you waive your client's appearance for the

11   purposes of this appearance?

12             MR. DE CASTRO:     Yes, your Honor.

13             THE COURT:     In addition, we are conducting this

14   conference by way of telephone.        I find that, unfortunately,

15   video conferencing is not available for this call, so we will

16   proceed by telephonic conference.

17             I read everything that counsel has submitted.           Before

18   I hear from counsel, let me just state that:          Upon reading the

19   briefing, it's my inclination to modify the sentence and to

20   order Mr. Prado released with a time-served sentence and

21   continuing the same conditions of supervised release that were

22   initially imposed and not requiring any home confinement or

23   home detention.

24             I want to make sure, however, that there is a release

25   plan in place for Mr. Prado because my understanding is that

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 26 of 72 PageID #: 10393

1    the facility where he is incarcerated is approximately two and

2    a half hours from New York City.        And I want to make sure that

3    if he is in fact released, he will be able to get to New York

4    City in a safe manner that will not expose him unnecessarily to

5    COVID-19.

6              In addition, in terms of the government's argument

7    that Mr. Prado would be safer than he would be at home with his

8    family, I understand why the government makes that government,

9    but I don't buy that argument, so we don't need to spend a lot

10   of time on that.

11             Having said all that, and I'm open to perhaps changing

12   my mind, let me hear from defense counsel first.

13             MR. DE CASTRO:     Judge, obviously, with what you've

14   indicated as your inclination, I don't have anything additional

15   to add on my argument.

16             With respect to how he would get back, assuming that

17   you don't change your mind, I think what I would propose is

18   that I already know who would be picking him up, either his

19   brother or his wife, but I would just have to confirm that.

20   And I could provide the Court with a very, very detailed letter

21   in terms of who would be picking him up to make sure that they

22   have PPE, the exact address where he would go, how he could

23   isolate or quarantine, if necessary, how that could work.             I

24   could put that letter together very quickly.

25             Other than that, I wouldn't have anything to add

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 27 of 72 PageID #: 10404

1    unless the Court has any particular questions.

2              THE COURT:     Let me hear from counsel for the

3    government.

4              MR. SCOTTEN:     Sure, your Honor.

5              I will be brief on the primary or the longest point in

6    our brief, since the Court has already indicated.           The

7    government is not inclined to agree.

8              Just for the sake of clarity, because the government's

9    position is different, I suppose I should briefly state that I

10   understand defense's argument that, well, it could be worse in

11   the Bureau of Prisons, but he is relying on an affidavit that's

12   now a month old.     And a month ago I understood there was a

13   great concern about what might happen in the Bureau of Prisons.

14   But since then we know that the forecast outbreak simply has

15   not occurred.

16             And to the extent that the Court is inclined to agree

17   with his, essentially, you can't trust the statistics argument,

18   I don't care that the infection rate in New York City is far

19   higher than BOP, maybe it's because of a lack of testing.             You

20   could look at the death rate, your Honor.          Obviously, you don't

21   need to test to know if someone dies.         These are often the

22   statistics that have been looked at in the current coronavirus

23   crisis because when someone dies, then obviously you know.             As

24   of today, 31 federal inmates have died, which puts the rate of

25   death in the Bureau of Prisons far less than 10 percent of that

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 28 of 72 PageID #: 10415

1    in New York City.

2              I understand the Court has taken a different view.

3    but from the government's perspective, I sort of can't see how

4    this isn't just endangering the defendant because he wants to

5    get out of jail, which of course I understood.

6              The government remains of the view this is not a valid

7    grounds for release because it essentially is just greatly

8    endangering the defendant.

9              Leaving that point aside, I'll move on to the second

10   point which we made in our brief, which I think was not

11   answered in the defendant's reply brief and which is also a

12   statutory bar to reducing his sentence.          This Court determined

13   that the just sentence was 39 months.         I don't take anybody to

14   suggest that the defendant has done anything during his time in

15   prison to render that sentence unjust.         That is still half the

16   guidelines sentence and the amount your Honor determined was

17   just.

18             In order to shorten that sentence now, the Court would

19   have to find, given that the statute incorporates the

20   guidelines here, that the defendant does not present any danger

21   to the community.     The Court would have to say, I want to let

22   him out six months earlier than I determined was just because I

23   no longer think he is any danger to the community.            I don't

24   think there is any grounds to make that finding nor, frankly,

25   has defense counsel, who bears the burden here, presented them.

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 29 of 72 PageID #: 10426

1              Prado managed to get himself in the highest criminal

2    history category by the age of 24, and he did that through a

3    combination of rampant narcotics selling, various other minor

4    crimes, and then violating parole from his prior convictions.

5    And he has demonstrated a consistent pattern of behavior where

6    in prison he behaves well.       He says, I want to rehabilitate

7    myself, I want to go back to my family.          And then when he gets

8    out he commits more crimes.

9              As your Honor has seen, usually, in a hearing like

10   this, it is the government making that argument and then the

11   Court decides to abide.

12             This time it's not the government making that

13   argument.    Your Honor made exactly those characterizations in

14   sentencing him.     I think your Honor saw the transcript cites we

15   attached where your Honor pointed out, look, I get that you

16   behave well in prison.      You consistently behave well in prison,

17   and then you commit crimes when you get out.          I get that it's

18   great that you love your family, but every time you go back to

19   your family, you commit more crimes.         And based on your Honor's

20   conclusions there, you chose a 39-month sentence, which still

21   seems correct today.

22             Given that the Court made those findings, and defense

23   counsel offered nothing in their submission to suggest anything

24   that wasn't present then, the defendant simply does not qualify

25   for release because he cannot show that he's not going to

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 30 of 72 PageID #: 10437

1    commit further crimes.      He has got no new evidence and there is

2    no reason that the Court should re-examine its factual

3    conclusions.

4              Subject to the Court's questions, I don't think he

5    should be released for that reason either.

6              THE COURT:     Any response from defense counsel?

7              MR. DE CASTRO:     Judge, on the first point that the

8    government made in terms of the outbreak and the forecasting

9    and all of that, you just can't do that math if you don't

10   actually have the components of the formula.

11             To determine even a rate of death or determine any of

12   that, you actually need to know how many people are affected.

13   And the Bureau of Prisons just doesn't know that because they

14   are just not testing anybody or they are not testing a lot.             I

15   just learned yesterday that the MCC might actually be getting

16   some testing kits.      That was the most recent news.

17             In terms of Mr. Prado and his criminal history and the

18   government's last argument, I think I'll rest on the papers on

19   that.   I think the Court should reduce the sentence.           He only

20   has six months to go, and he is in a really precarious medical

21   situation, and I don't think we should wait.

22             THE COURT:     Let me ask the government this, get your

23   take on this.     It seems to me that in terms of dangerousness,

24   the dangerousness considerations needs to be cabined to the

25   six-month period of time in between the time in which he would

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 31 of 72 PageID #: 10448

1    be released, if he were released today, and the expiration of

2    his custodial term.

3              I would not have the authority to, at the end of his

4    custodial sentence, keep him in custody because I found that he

5    might be a danger to the community, so it seems to me that we

6    are talking about this six-month period of time.

7              And it seems that in light of what's going on in New

8    York City in terms of New York City and New York State and this

9    stay-put order, which is expected to extend past May 15 in New

10   York City, and the other social distancing measures that are

11   likely to be in place, that that would significantly ameliorate

12   any danger to the community that Mr. Prado poses because to the

13   extent that there is a danger to the community from releasing

14   him, it would the danger of him perhaps going back into selling

15   narcotics, and I think that that is seriously mitigated by what

16   is happening in New York City as a result of this pandemic.

17             Let me hear the government's take on that and if

18   defense counsel has anything they want to say about that.

19             Starting first with the government.

20             MR. SCOTTEN:     Sure, your Honor.

21             I agree with your Honor's analysis as to sort of the

22   relevant legal period.      The question is, should he get out of

23   jail early, six months early, and, therefore, it is that

24   six-month period of time that is relevant.

25             I note that the defendant has consistently, as your

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 32 of 72 PageID #: 10459

1    Honor noted in the prior sentencing, gone back to committing

2    crimes shortly after getting out of prison.

3              With respect to the theory that the current social

4    distancing, etc. measures would mitigate the defendant's risk,

5    I don't think that makes sense.        We haven't really seen,

6    although it's, of course, hard to tell, a significant decrease

7    in crime because of this.       I think there is a good reason for

8    that, your Honor.     Although social distancing is a rule, a very

9    good rule that should be adhered to by responsible members of

10   society, of course, so are the criminal laws against selling

11   narcotics.

12             The problem is here that theorizing the theory that

13   Mr. Prado is going to be deterred by Governor Cuomo's general

14   admonitions to socially distance himself, given that he has

15   never been deterred by criminal laws threatening to send him to

16   jail, I don't think there is any reason to think these measures

17   will inhibit Prado.

18             In fact, your Honor may be familiar with the

19   unfortunate incidents that have been occurring, probably

20   received undue press coverage, but where people who are still a

21   danger to the community were released from prison because of

22   this sort of thing and immediately went back to committing

23   crimes, causing a little bit of a scandal.

24             You cannot rely, I think, on general social rules to

25   balance -- when you have already said, essentially your Honor

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      10
                       Document 74 Filed 05/11/20 Page 33 of 72 PageID #: 1046

1    said at sentencing, I can't trust you to follow the law.            You

2    certainly can't trust him to follow social distancing

3    mechanisms.

4              That's going to be true of the people he would sell

5    drugs with as well.     Most of the egregious incidents we have

6    seen so far is when people got out after jail terms and went to

7    celebrate with their former partners in crime, who, of course,

8    are also not terribly concerned with social distancing rules

9    since they don't tend to be concerned with rules generally.

10             I should also briefly note, so it's not a lack of

11   clarity, Mr. De Castro says, you can't use statistics if you

12   don't have the numbers.      To be clear, the numbers I was relying

13   on were not relative to testing.        It's just relative to BOP

14   population.    We know how many people are in the BOP, and we

15   know how many people are in New York City.         We know that

16   coronavirus has killed nearly 13,000 people in New York City

17   and only 31 people in federal custody.         We know, of course, New

18   York City's population is much larger.         But when you view the

19   percentages just based on population and depth, everyone on

20   this call knows that New York City is a much deadlier place to

21   be than the Bureau of Prisons.

22             THE COURT:    Defense counsel.

23             MR. DE CASTRO:     The one part that the government is

24   failing to appreciate, it's not that Mr. Prado would go home

25   and then be under no supervision whatsoever and just be off to

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      11
                       Document 74 Filed 05/11/20 Page 34 of 72 PageID #: 1047

1    do whatever he wants.

2              The Court has sentenced him to supervised release.           He

3    will be on supervised release and be subject to all the

4    conditions that the Court imposed for supervised release.            The

5    Department of Probation is still working.         They are still

6    supervising people.     I know we have someone from probation on

7    the line.

8              I agree with the Court.       The order is going to extend

9    to New York.    There is virtually nobody on the street.         The

10   thought that he is going to walk out and stand there and start

11   selling drugs in the middle of broad daylight, after having

12   been in jail for the last four years, or actually more because

13   of the state sentence, I just think makes no sense.           That's all

14   I would add there.

15             MR. SCOTTEN:     I would ask your Honor, if you might

16   want to inquire from probation as to what they are actually

17   going to be doing in terms of supervision.         It is my

18   understanding it's been greatly reduced.

19             THE COURT:    OK.   I'll do that.

20             Let me hear from probation.

21             MR. JOHNSON:     Good morning, your Honor.

22             The government is correct.       Our abilities to do what

23   we have done in the past in terms of -- from as simple as

24   bringing people into our office on a regular basis to meet with

25   them, certainly to go and conduct home inspections and visits

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      12
                       Document 74 Filed 05/11/20 Page 35 of 72 PageID #: 1048

1    in the community, verify employment, although not many people

2    are employed right now that are under our watch, is essentially

3    ceased.

4              Most of what we are doing right now is virtual.           We

5    are remaining in contact with people on supervision.           We are

6    asking them to FaceTime or other video app when they are in the

7    residence so that we can confirm that they are where they say

8    they are.

9              We have a very limited number of people coming to the

10   office, and those individuals are the ones that are the

11   highest-risk categories, which I'm guessing Mr. Prado may be

12   in, and also had been, prior to the shutdown, actively using

13   drugs beyond marijuana only.       So we have shrunk that population

14   that's coming into our office significantly.

15             We are continuing to hook people up to ankle bracelets

16   for home confinement, home incarceration, and that's being done

17   in the office after a 14-day quarantine, self-imposed

18   quarantine, Court ordered but self imposed.          So we are doing

19   that.   And then we are monitoring cases with that as a

20   condition.    But still not going to their residence.

21             THE COURT:    Anything else from defense counsel or the

22   government?

23             MR. SCOTTEN:     Your Honor, I suppose I would just say,

24   if your Honor is inclined to find that he's not a danger to the

25   community, even though I think defense counsel essentially

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      13
                       Document 74 Filed 05/11/20 Page 36 of 72 PageID #: 1049

1    submitted nothing on that, he should at least receive home

2    confinement.

3              As your Honor has pointed out, the hope here is that

4    social distancing is why he's not a danger.          He doesn't have a

5    job.   Everybody is supposed to be staying home anyway.

6    Essentially, he shouldn't be leaving his home or getting sort

7    of a get-out-of-jail-free card just because he has ill health.

8    Therefore, I think for both the health and safety of the

9    community, there is no reason he needs the freedom to leave his

10   home since there is no employment or anything to report to

11   anyway.

12             THE COURT:    Anything from defense counsel on that?

13             MR. DE CASTRO:     No, Judge.    Thank you.

14             THE COURT:    Just a moment.

15             I find that the combination of Mr. Prado's health

16   issues, coupled with the outbreak of COVID-19, that that

17   combination presents extraordinary and compelling reasons to

18   reduce his sentence, to modify his sentence to a sentence of

19   time served.

20             I will keep the supervised release conditions in

21   effect that were in effect at the time of sentence.           I have

22   been persuaded by the government that it would be appropriate

23   to impose a condition of an additional special condition of

24   supervised release, that Mr. Prado be on home confinement for a

25   period of six months.

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      14
                       Document 74 Filed 05/11/20 Page 37 of 72 PageID #: 1050

1               Mr. Prado needs to, through counsel, submit a release

2    plan.

3               Let me get a sense from counsel, defense counsel, as

4    to how soon you think this could be arranged.          My inclination

5    is to impose a sentence of time served, but order that he

6    remain in custody until a release plan is submitted.           But, in

7    any event, no later than Monday, May 4.

8               What is your position on that, counsel?

9               MR. DE CASTRO:    That would be fine, Judge.       I can have

10   the details of the release plan today.         I'm pretty much in

11   constant contact with the family.        It's a little harder with

12   him because they are only let out of their cells very

13   sporadically.    I should have that today.       That shouldn't be a

14   problem.    I have already reached out to the family regarding

15   that.   I should be able to submit a letter today with that

16   plan, and I expect, from speaking to them, without committing

17   to it, that they are ready to act when the facilities says that

18   they should be there.

19              THE COURT:   Anything from the government on that?

20              MR. SCOTTEN:    No.   Thank you, your Honor.

21              THE COURT:   Mr. Prado, once he is home, he should

22   self-quarantine for 14 days, and he should call the probation

23   office at 212-805-0040 so that they can conduct the intake

24   session and they can seek to impose the conditions of home

25   confinement.

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
     K4UMPRAC
Case 1:16-cr-00270-ARR                                                      15
                       Document 74 Filed 05/11/20 Page 38 of 72 PageID #: 1051

1              Anything else from the government or the defense

2    today?

3              MR. SCOTTEN:     No.   Thank you, your Honor.

4              MR. DE CASTRO:     No, your Honor.

5              THE COURT:    We are adjourned.      Thank you.

6              (Adjourned)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     SOUTHERN DISTRICT REPORTERS, P.C.•
                               (212) 805-0300
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 39 of 72 PageID #: 1052




                            EXHIBIT D
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 40 of 72 PageID #: 1053
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 41 of 72 PageID #: 1054
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 42 of 72 PageID #: 1055
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 43 of 72 PageID #: 1056
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 44 of 72 PageID #: 1057




                            EXHIBIT E
    Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 45 of 72 PageID #: 1058
  DSCEL         *              PUBLIC INFORMATION            *     04-03-2020
PAGE 001        *                  INMATE DATA               *     20:28:02
                                AS OF 04-03-2020

REGNO..: 18658-052 NAME: LEVY, GEORGE

                    RESP OF: 6-B
                    PHONE..: N/A            FAX: N/A
                                            RACE/SEX...: BLACK / MALE
                                            AGE: 37
PROJ REL MT: GOOD CONDUCT TIME RELEASE      PAR ELIG DT: N/A
PROJ REL DT: 10-08-2022                     PAR HEAR DT:




G0002       MORE PAGES TO FOLLOW . . .
    Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 46 of 72 PageID #: 1059
  DSCEL           *              PUBLIC INFORMATION                *     04-03-2020
PAGE 002          *                  INMATE DATA                   *     20:28:02
                                  AS OF 04-03-2020

REGNO..: 18658-052 NAME: LEVY, GEORGE

                   RESP OF: 6-B
                   PHONE..: N/A             FAX: N/A
HOME DETENTION ELIGIBILITY DATE: 04-08-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 10-08-2022 VIA GCT REL

----------------------CURRENT JUDGMENT/WARRANT NO: 030 ------------------------

COURT OF JURISDICTION...........:     NEW YORK, EASTERN DISTRICT
DOCKET NUMBER...................:     CR16-270(JBW)
JUDGE...........................:     WEINSTEIN
DATE SENTENCED/PROBATION IMPOSED:     08-03-2017
DATE COMMITTED..................:     10-05-2017
HOW COMMITTED...................:     US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............:     NO

                   FELONY ASSESS    MISDMNR ASSESS FINES             COSTS
NON-COMMITTED.:    $100.00          $00.00         $00.00           $00.00

RESTITUTION...:    PROPERTY:   NO   SERVICES:   NO       AMOUNT:    $00.00

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 136      18:922(G) FIREARMS,GUN CNTL
OFF/CHG: 18:922(G)(1),18:924(A)(2): FELON IN POSSESSION OF AMMUNITION

 SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:    70 MONTHS
 TERM OF SUPERVISION............:     3 YEARS
 DATE OF OFFENSE................: 02-04-2016

----------------------CURRENT JUDGMENT/WARRANT NO: 040 ------------------------

COURT OF JURISDICTION...........:     NEW YORK, NORTHERN DISTRICT
DOCKET NUMBER...................:     DNYN310CR000512-003
JUDGE...........................:     MCAVOY
DATE SENTENCED/PROBATION IMPOSED:     09-06-2012
DATE SUPERVISION REVOKED........:     09-27-2018
TYPE OF SUPERVISION REVOKED.....:     REG
DATE COMMITTED..................:     11-15-2018
HOW COMMITTED...................:     COMMIT OF SUPERVISED REL VIOL
PROBATION IMPOSED...............:     NO




G0002       MORE PAGES TO FOLLOW . . .
    Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 47 of 72 PageID #: 1060
  DSCEL           *              PUBLIC INFORMATION                *     04-03-2020
PAGE 003          *                  INMATE DATA                   *     20:28:02
                                  AS OF 04-03-2020

REGNO..: 18658-052 NAME: LEVY, GEORGE

                     RESP OF: 6-B
                     PHONE..: N/A            FAX: N/A
                   FELONY ASSESS MISDMNR ASSESS FINES                COSTS
NON-COMMITTED.:    $100.00        $00.00        $00.00              $00.00

RESTITUTION...:    PROPERTY:   NO   SERVICES:   NO       AMOUNT:    $00.00

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 409      21:841 & 846 SEC 841-851
OFF/CHG: 21:841(A)(1)&(B)(1)(B)&846 CONSPIRACY TO POSSESS WITH INTENT
         TO DISTRIBUTE & TO DISTRIBUTE CRACK COCAINE & COCAINE(SRT VIOL

 SENTENCE PROCEDURE.............: SUPERVISED RELEASE VIOLATION PLRA
 SENTENCE IMPOSED/TIME TO SERVE.:    40 MONTHS
 NEW SENTENCE IMPOSED...........:    24 MONTHS
 BASIS FOR CHANGE...............: COURT ORDER MODIFYING SENTENCE
 DATE OF OFFENSE................: 07-01-2010

-------------------------CURRENT COMPUTATION NO: 030 --------------------------

COMPUTATION 030 WAS LAST UPDATED ON 04-03-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 04-03-2020 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 030: 030 010, 040 010

DATE COMPUTATION BEGAN..........: 08-03-2017
AGGREGATED SENTENCE PROCEDURE...: AGGREGATE GROUP 800 PLRA
TOTAL TERM IN EFFECT............:    94 MONTHS
TOTAL TERM IN EFFECT CONVERTED..:     7 YEARS     10 MONTHS
AGGREGATED TERM OF SUPERVISION..:     3 YEARS
EARLIEST DATE OF OFFENSE........: 07-01-2010

JAIL CREDIT.....................:      FROM DATE      THRU DATE
                                       02-04-2016     08-02-2017




G0002       MORE PAGES TO FOLLOW . . .
    Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 48 of 72 PageID #: 1061
  DSCEL         *             PUBLIC INFORMATION                 *      04-03-2020
PAGE 004 OF 004 *                 INMATE DATA                    *      20:28:02
                               AS OF 04-03-2020

REGNO..: 18658-052 NAME: LEVY, GEORGE

                   RESP OF: 6-B
                   PHONE..: N/A                FAX: N/A
TOTAL PRIOR CREDIT TIME.........:   546
TOTAL INOPERATIVE TIME..........:   0
TOTAL GCT EARNED AND PROJECTED..:   422
TOTAL GCT EARNED................:   216
STATUTORY RELEASE DATE PROJECTED:   10-08-2022
EXPIRATION FULL TERM DATE.......:   12-04-2023
TIME SERVED.....................:        4 YEARS      1 MONTHS       29 DAYS
PERCENTAGE OF FULL TERM SERVED..:     53.1

PROJECTED SATISFACTION DATE.....: 10-08-2022
PROJECTED SATISFACTION METHOD...: GCT REL




G0000       TRANSACTION SUCCESSFULLY COMPLETED
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 49 of 72 PageID #: 1062




                            EXHIBIT F
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 50 of 72 PageID #: 10631




 1    UNITED STATES DISTRICT COURT

 2    NORTHERN DISTRICT OF NEW YORK

 3    ---------------------------------------------------------

 4    UNITED STATES OF AMERICA,

 5                      -versus-                           10-CR-512

 6    GEORGE LEVY.

 7    ---------------------------------------------------------

 8                      TRANSCRIPT OF RESENTENCING

 9    held in and for the United States District Court, Northern

10    District of New York, at the Federal Building, 15 Henry

11    Street, Binghamton, New York, on March 12, 2020, before

12    the HON. THOMAS J. McAVOY, Senior United States District

13    Court Judge, PRESIDING.

14

15    APPEARANCES:

16    FOR THE GOVERNMENT:

17    UNITED STATES ATTORNEY'S OFFICE

18    BY:   ANDREW BEATY, AUSA

19          Syracuse, New York

20

21    FOR THE DEFENDANT:

22    FEDERAL PUBLIC DEFENDER'S OFFICE

23    BY:   MELISSA TUOHEY, AFPD

24          Syracuse, New York

25

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 51 of 72 PageID #: 10642

                          USA vs George Levy

 1                THE CLERK:    United States of America versus George

 2    Levy, 3:2010-CR-512.      Can we please have the appearances for

 3    the record.

 4                MR. BEATY:    Good afternoon, your Honor, Andrew

 5    Baety.

 6                THE COURT:    Good afternoon.

 7                MS. TUOHEY:    Good afternoon, your Honor, Melissa

 8    Tuohey on behalf of Mr. Levy who is also present.

 9                THE COURT:    Good afternoon, Ms. Tuohey; good

10    afternoon, Mr. Levy.

11                THE DEFENDANT:     Good afternoon, your Honor.

12                THE COURT:    All right.    I'd like to try maybe, just

13    quickly encapsulate, so we can realize why we're back here.

14                      When I originally sentenced Mr. Levy on his

15    supervised release violations he had admitted to all of the

16    charges in the petition and the Court erroneously believed

17    that the underlying felony was a Grade A felony.           It turns

18    out it was Grade B.      When I looked at the Grade A and looked

19    at the corresponding sentencing range in the supervised

20    release violation area, I had a higher number than I would

21    have had I known it was a Grade B.         So the government caught

22    that, told the Circuit about it, Circuit sent it back and

23    said do it right, in words or substance, so that's why we are

24    here and hopefully I'm going to do it right this time because

25    I do realize it was a Grade B violation.          And I think what

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 52 of 72 PageID #: 10653

                          USA vs George Levy

 1    I've got to do here is calculate the correct Sentencing

 2    Guidelines to sentence Mr. Levy and then listen to a little

 3    bit about how things have been going since the last time we

 4    were together and listen to a recommendation from the

 5    government and defense and then sentence him.

 6                      So, that's what I intend to do unless somebody

 7    wants me to do something different.

 8                MS. TUOHEY:    No, your Honor.     That sounds great.

 9                MR. BEATY:    No problem, your Honor.

10                THE COURT:    We don't have to go back over the

11    charges, we all know what they are.

12                      So, what would you like to say on behalf of

13    Mr. Levy before I sentence him?

14                MS. TUOHEY:    Your Honor, I realize we're in a lower

15    guideline range now of 24 to 30 months.

16                THE COURT:    That's right.

17                MS. TUOHEY:    One of the issues at original

18    sentencing was that the Eastern District had wanted a

19    concurrent time for the new criminal conduct as well as the

20    supervised release violation in the Northern District.             This

21    Court you know, of course, doesn't have to follow that.             The

22    Court has discretion.      I think that one of the things that

23    wasn't really flushed out at the original sentencing is that

24    that guideline sentence that Mr. Levy received in the Eastern

25    District of New York, it was a guideline sentence, his range

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 53 of 72 PageID #: 10664

                          USA vs George Levy

 1    was 70 to 87 months but it did account for his supervised

 2    release conduct here because --

 3                THE COURT:    Wait a minute.     How?   He was sentenced

 4    for possessing ammunition, right?

 5                MS. TUOHEY:    Yes.

 6                THE COURT:    That had nothing to do with what he did

 7    or didn't do up here.

 8                MS. TUOHEY:    In his criminal history calculation.

 9                THE COURT:    Oh, I see.

10                MS. TUOHEY:    He was originally Criminal History

11    Category IV but now in the Eastern District it was raised to

12    a Criminal History Category V because not only did it take

13    into account the Northern District offense but he received

14    two points for committing the new conduct while on supervised

15    release here.

16                THE COURT:    Okay.

17                MS. TUOHEY:    So, and I understand one of the

18    Court's concerns at the original sentencing was that he has

19    to pay the price here for violating his terms and conditions

20    and I just want to say that I think that 70-month term does

21    account for the new criminal conduct and that if the Court is

22    concerned still about his conduct on his supervised release

23    here, maybe the Court can consider sentencing him under a

24    Grade C range of 6 to 12 months or impose a concurrent or

25    partially concurrent term to account for that.

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 54 of 72 PageID #: 10675

                          USA vs George Levy

 1                      I think he spoke, you know, at the original

 2    sentencing how he's sorry that he's here again and he does

 3    want to do better.      He's been in for four-and-a-half years.

 4    It's a significant amount of time and he is ready to get home

 5    and he will have to be again on supervised release in the

 6    Eastern District for three years.         He'll still be under

 7    supervision.     I just think that another lengthy term will not

 8    satisfy the purposes of sentencing under 3553(a), your Honor.

 9                THE COURT:    All right.    Thank you, Miss Tuohey.

10    What does the government have to say?

11                MR. BEATY:    Your Honor, we agree that the

12    appropriate guideline range is the 24 to 30 month range and

13    the government, as it did before, continues to believe that a

14    guideline sentence is appropriate.         The government's view on

15    the consecutive versus concurrent issue is nothing has

16    changed since the Court first decided to impose a consecutive

17    sentence and that when the Court resentences, it should do

18    the same here.

19                      The fact that the defendant's criminal history

20    in the Eastern District case was affected by his conviction

21    here and the fact he was already on supervised release

22    doesn't account for this particular violation.           It accounts

23    for the fact that he's on supervised release and the fact

24    he's previously violated that supervised release in this case

25    but not for these particular specifications that he pled

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 55 of 72 PageID #: 10686

                          USA vs George Levy

 1    guilty to.

 2                      So, your Honor, the government's view,

 3    essentially, it should be a very limited re-sentencing.             The

 4    Court should consider the correct guidelines range,

 5    articulate the 3553(a) factors it's considering and impose

 6    whatever sentence that the Court feels appropriate.

 7                THE COURT:    All right.    Mr. Levy, what would you

 8    like to say to me before I sentence you?

 9                THE DEFENDANT:     Your Honor, I've still been doing

10    the right things in prison to better myself working the job

11    corp.   I'm awaiting my time to get into RDAP, Residential

12    Drug Program.     I'm still counseling youths who come into

13    prison to try to better their life, get into a better

14    situation when they come home and just waiting my chance to

15    get back into society to do the right thing and a better man.

16                THE COURT:    How you been doing in state prison?         I

17    know you've been working as you just told me.           Are you

18    getting into any trouble at all?

19                THE DEFENDANT:     No, I haven't been in any trouble.

20    I haven't had one ticket.

21                THE COURT:    No tickets.

22                THE DEFENDANT:     I'm drug free, I'm clean and sober.

23    I'm actually working on finishing my sixth book.           I wrote two

24    screen plays, a cartoon.       I wrote three children books.        I'm

25    just ready, your Honor, I'm ready get out there and live a

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 56 of 72 PageID #: 10697

                          USA vs George Levy

 1    good life.    Do the right thing.

 2                THE COURT:    I appreciate that.      Last time I think I

 3    told you it was gratifying to the Court that you were making

 4    the progress that you had then.        Well, now you're telling me

 5    there's even more progress for you to become and stay sober,

 6    not become involved in any more criminal activity and the

 7    Court should be aware of that, take cognizance of it when I

 8    sentence you, right?

 9                THE DEFENDANT:     Yes, sir.

10                THE COURT:    Okay.   The Court, at the direction of

11    the Second Circuit, the defendant's sentence has been

12    remanded in order for the Court to determine whether or not

13    the initial imprisonment range recommended by the guideline

14    revocation table in United States Sentencing Guidelines

15    7B1.4 was accurate.

16                      Upon further review, the Court finds the

17    defendant's instant offense for which he was placed on

18    supervised release is a Class B felony after the retroactive

19    application of the Fair Sentencing Act; therefore, the Court

20    finds the violation constitutes a Grade A violation with a

21    Criminal History Category of IV.        Therefore, in accordance

22    with the policy statement set forth in United States

23    Sentencing Guidelines Chapter 7B1.1 and 4, the Court finds

24    your guideline range to be 24 to 30 months.

25                      The Court, once again, is going to take

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 57 of 72 PageID #: 10708

                          USA vs George Levy

 1    cognizance of the efforts that you're making to improve

 2    yourself.

 3                      So, upon your plea of guilty to the violation

 4    of supervised release petition and pursuant to the Sentencing

 5    Reform Act, it's the judgment of this Court that you're

 6    hereby committed to the custody of the Bureau of Prisons for

 7    24 months.    It's the bottom of the range.        This term of

 8    imprisonment shall run consecutively to your term of

 9    imprisonment imposed in the Eastern District of New York on

10    August 3, 2017.

11                      In sentencing you to your violation of

12    supervised release, the Court is primarily considering your

13    breach of trust while taking into consideration, although to

14    a limited degree, the seriousness of the underlying violation

15    conduct as well as your criminal history.

16                      The Court further acknowledges that it has the

17    option of imposing a concurrent sentence with the sentence

18    imposed by the Eastern District.        The Court believes a

19    sentence of imprisonment at the lower end to run

20    consecutively to the sentence imposed by the Eastern District

21    is warranted and necessary.

22                      In conclusion, the Court finds the sentence

23    reflects the proper balancing of the factors ordered in 18 US

24    Code Section 3553(a), including your personality

25    characteristics, seriousness of the offense, protection of

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 58 of 72 PageID #: 10719

                          USA vs George Levy

 1    the public, recognition of the criminal activity and it's

 2    sufficient but not greater than necessary to comply with the

 3    purpose of sentencing.

 4                      The Court will not impose a term of supervised

 5    release to follow.      All other terms in the judgment dated

 6    September 27, 2018 shall remain.

 7                      Both you and the government have the right to

 8    appeal this sentence under certain limited circumstances and

 9    if you wish to appeal, you must file your appeal within 14

10    days of the date of this sentence.

11                      There's nothing to dismiss, right?

12                MS. TUOHEY:    No.

13                MR. BEATY:    That's correct, your Honor.

14                THE COURT:    Anything further from defense?

15                MS. TUOHEY:    No.   Thank you, your Honor.

16                THE COURT:    Mr. Levy, this time I hope I don't ever

17    see you again.

18                THE DEFENDANT:     Thank you, your Honor.

19                THE COURT:    Just keep doing the good work.

20                THE DEFENDANT:     I will.

21                THE COURT:    Court stands adjourned.

22                MR. BEATY:    Thank you, Judge.

23                      (Court stands adjourned)

24

25

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
                                                                            10
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 59 of 72 PageID #: 1072




 1                     CERTIFICATE OF OFFICIAL REPORTER

 2

 3

 4

 5                I, VICKY A. THELEMAN, Federal Official

 6    Realtime Court Reporter, in and for the United

 7    States District Court for the Northern District of

 8    New York, do hereby certify that pursuant to Section

 9    753, Title 28 United States Code that the foregoing

10    is a true and correct transcript of the

11    stenographically reported proceedings held in the

12    above-entitled matter and that the transcript page

13    format is in conformance with the regulations of the

14    Judicial Conference of the United States.

15

16

17                                            /s/ Vicky A. Theleman

18                                        VICKY A. THELEMAN, RPR, CRR

19                                        US District Court - NDNY

20

21

22    Dated:   April 30, 2020.

23

24

25

                    Vicky Ann Theleman, RPR, CRR
                         USDC Court Reporter
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 60 of 72 PageID #: 1073




                            EXHIBIT G
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 61 of 72 PageID #: 1074



UNITED STATES DISTRICT COURT                                                        5/8/20
SOUTHERN DISTRICT OF NEW YORK


  United States

                  –v–
                                                                     15-cr-551 (AJN)
  Alberto Pena,
                                                                  OPINION & ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        Alberto Pena is currently incarcerated at FCI Fort Dix in New Jersey, which is the site of

a significant COVID-19 outbreak. He has served approximately two-thirds of his 84-month

sentence and is eligible for release within one year. Mr. Pena suffers from a number of serious

medical issues that put him at high risk of severe medical consequences were he to contract the

virus. As a result, he has filed an administrative request with the Bureau of Prisons and an

emergency motion for compassionate release, pursuant to 18 U.S.C. § 3582(c), with this Court.

For the reasons that follow, Mr. Pena’s motion for compassionate release is GRANTED, and the

Government is ordered to release Mr. Pena from custody immediately.

   I.      BACKGROUND

        A. Underlying Criminal Charges and Proceedings

        In August 2015, the Government charged Mr. Pena in a multi-defendant, two-count

indictment, alleging that he helped orchestrate a violent armed robbery that terrorized multiple

victims, including children. Dkt. No. 1. Mr. Pena was not one of the robbers; he did not

physically participate in the robbery. Instead, Mr. Pena’s role was as “an organizer.”

Sentencing. Tr., Dkt. No. 273, at 44. That is not to minimize his importance in the robbery; as

the Court noted at sentencing, without Mr. Pena, “[the robbery] would not have occurred.” Id.


                                                                                                   1
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 62 of 72 PageID #: 1075



(also describing Mr. Pena as a “but-for cause” of the robbery). In addition, Mr. Pena knew five

people would participate in the robbery, knew or should have known about the existence of

weapons, and knew that there were young children in the home. Id.; see also Change of Plea Tr.,

Dkt. No. 173, at 21 (Mr. Pena: “I knew that the other person would threaten to use force to take

the property of the people in the house.”).

       Following his indictment, the Magistrate Judge determined that incarcerating Mr. Pena

was not necessary to secure the safety of the community, so he was released on bail pending

trial. See Minute Entries dated August 18, 2015. In February 2016, Mr. Pena pleaded guilty to

committing Hobbs Act robbery. Over one year later, in April 2017, Mr. Pena appeared before

the Court for sentencing. The Court determined that the Sentencing Guidelines Range applicable

to Mr. Pena’s conduct was 151 to 188 months’ (about twelve to sixteen years’) imprisonment.

Sentencing Tr. at 24. Two of the robbery’s victims spoke at Mr. Pena’s sentencing. Each

testified that the robbery was deeply traumatic for them and their families, and that the violent

incident had caused irreversible pain and suffering. See Sentencing Tr. at 40–41. The Court

sentenced Mr. Pena to 84 months’ imprisonment to be followed by three years of supervised

release. Sentencing Tr. at 46–47; Dkt. No. 276 (Judgment). The substantial downward variance

was a result of the Court’s assessment that despite the violent nature of this offense, the

Defendant was not likely to recidivate. See Sentencing Tr. at 45 (the Court concluding that Mr.

Pena’s limited criminal history, involvement in his community, charitable acts, and substantial

ties to his family “all speak to his character and, importantly, I think, a very decreased likelihood

of recidivism going forward.”).

       B. Mr. Pena’s Motion for Compassionate Release

       Mr. Pena is currently serving his sentence at FCI Fort Dix in New Jersey. He is




                                                                                                    2
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 63 of 72 PageID #: 1076



scheduled for release in February 2022, although the Bureau of Prisons has authority to transfer

him to home confinement as early as August 2021. See Pena Br., Dkt. No. 332, at 5. On April

30, 2020, Mr. Pena filed an emergency motion for compassionate release. Dkt. No. 332. About

one week before, Mr. Pena had submitted a similar request to the warden of his prison. Dkt. No.

332, Ex. C. Mr. Pena seeks compassionate release because his age and underlying health

conditions make him highly vulnerable to COVID-19. The Government opposes Mr. Pena’s

motion. See Gov’t Br., Dkt. No. 334, at 1.

   II.      MR. PENA IS ENTITLED TO COMPASSIONATE RELEASE

         “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ 18 U.S.C. § 3582(c); but the rule of finality is subject to a few narrow

exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). The compassionate-release

statute creates one such exception: It allows a court to “reduce” a term of imprisonment, after

considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Under the recently enacted First Step Act, defendants serving their sentence

may move the Court for compassionate release. Gotti, 2020 WL 497897, at *2; United States v.

Gross, No. 15-CR-769 (AJN), 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020). Mr. Pena has

filed such a motion.

         A. The Court Excuses Mr. Pena’s Failure to Exhaust

         Before a compassionate-release motion can be considered on the merits, the defendant

must exhaust administrative remedies. The First Step Act provides that courts can consider

compassionate-release motions brought by incarcerated defendants only if one of two

requirements is met. First, courts can consider such motions “after the defendant has fully


                                                                                                      3
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 64 of 72 PageID #: 1077



exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf.” 18 U.S.C. § 3582(c)(1)(A). Second, courts can consider such

motions after “the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” Id. The earlier of these two dates controls; as soon as one of these

requirements is met, the exhaustion requirement is satisfied. Id.

       Here, the parties agree that neither requirement is met. Mr. Pena initiated the Bureau of

Prisons’ administrative process nine days before filing his motion in this Court. On April 21,

2020, he requested that the warden of his facility file a compassionate-release motion on his

behalf. Dkt. No. 332, Ex. C. This is the first step in the BOP’s administrative process. See

generally 28 C.F.R. § 571.63 (outlining this procedure). The warden has yet to rule on Mr.

Pena’s request, so he has not “fully exhausted all administrative rights.” 18 U.S.C.

§ 3582(c)(1)(A). And 30 days have not elapsed since he made the request. So Mr. Pena has not

exhausted his remedies.

       However, Mr. Pena urges the Court to waive compliance with the exhaustion

requirement. As the Court discussed at length in its recent decision in United States v. Scparta,

the First Step Act’s exhaustion requirement is not jurisdictional, but instead a claims-processing

rule. A defendant’s lack of compliance therefore does not strip the Court of power to grant

compassionate release. No. 18-CR-578 (AJN), 2020 WL 1910481, at *4 (S.D.N.Y. Apr. 20,

2020). The Second Circuit has also held that such requirements generally admit of equitable

exceptions, such as waiver, estoppel, and futility. Id. at *5; see Paese v. Hartford Life & Acc.

Ins. Co., 449 F.3d 435, 443 (2d Cir. 2006). To determine whether a claims-processing rule is

subject to such exceptions, courts look to statutory text and history. See McCarthy v. Madigan,




                                                                                                     4
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 65 of 72 PageID #: 1078



503 U.S. 140, 144 (1992); see, e.g., United States v. Russo, No. 16-cr-141 (LJL), 2020 WL

1862294, at *6 (S.D.N.Y. Apr. 14, 2020).

       The First Step Act’s plain text creates “an exhaustion requirement like no other of which

the Court is aware,” in that it contains elements of both a traditional exhaustion scheme and a

timeliness requirement. Scparta, 2020 WL 1910481, at *6; see also Russo, 2020 WL 1862294,

at *6. The Supreme Court and Second Circuit have often applied equitable exceptions to

otherwise unforgiving time requirements, strongly supporting the conclusion that they apply here

too. See, e.g., Holland v. Florida, 560 U.S. 631, 649 (2010) (applying equitable exception even

though text did not permit such an exception); Paese, 449 F.3d at 443. Moreover, the Court also

considers the exhaustion provision’s statutory title, “Increasing the Use and Transparency of

Compassionate Release.” Pub. L. No. 115-391, 132 Stat. 5339 (2018). Without the application

of equitable exceptions, prisoners bringing compassionate-release motions due to COVID-19

might never obtain timely judicial review before the virus takes its toll. Such an interpretation,

therefore, would serve neither of the provision’s stated aims. Finally, the statute’s legislative

history, which the Supreme Court has described as “paramount” to this inquiry, makes clear that

“Congress specifically designed the First Step Act to result in expeditious review of prisoner

applications and to improve the health and safety of inmates, prison staff, and the community.”

Scparta, 2020 WL 1910481, at *7 (citing McCarthy, 503 U.S. at 144, and H.R. Rep. 115-699 at

22.) Leaving Mr. Pena in administrative limbo while his life is at risk would be contrary to

Congress’s express purpose.

       In sum, the First Step Act’s text, history, and structure all support the Court’s conclusion

that the statute’s exhaustion requirement is amenable to equitable exceptions. And here, waiting

for Mr. Pena to exhaust his remedies would both be futile and cause him irreparable harm. FCI




                                                                                                      5
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 66 of 72 PageID #: 1079



Fort Dix, the complex at which Mr. Pena is currently held, is the most heavily populated BOP

facility and has had 43 confirmed cases of COVID-19. See Bureau of Prisons, COVID-19,

https://www.bop.gov/coronavirus/ (last accessed May 6, 2020). For Mr. Pena to wait an

additional three weeks (until 30 days lapse and the exhaustion requirement is satisfied) could be

the difference between life and death—and if he falls seriously ill or dies, he will have suffered

irreparable harm and his motion seeking release would be futile. Accord Perez, 2020 WL

1546422, at *3 (“Here, even a few weeks’ delay carries the risk of catastrophic health

consequences for Perez. The Court concludes that requiring him to exhaust administrative

remedies, given his unique circumstances and the exigency of a rapidly advancing pandemic,

would result in undue prejudice and render exhaustion of the full BOP administrative process

both futile and inadequate.”). For these reasons, the Court excuses Mr. Pena’s failure to exhaust

administrative remedies.

       B. The Defendant Has Satisfied All Substantive Requirements For Compassionate
          Release

       Given that administrative exhaustion does not bar Mr. Pena’s request, the Court now

considers the merits of his motion. To award Mr. Pena the relief he seeks, the Court must find

that “extraordinary and compelling reasons warrant” compassionate release. 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court must also consider the factors set forth in 18 U.S.C. § 3553(a).

Id. § 3582(c)(1)(A). And the Court must find that release is consistent with the Sentencing

Commission’s policy statements. Id. § 3582(c)(1)(A)(i).

       The Court begins with the factors set out in 18 U.S.C. § 3553(a). Because this Court

sentenced Mr. Pena, the Court is intimately familiar with how these factors apply to his

circumstances. As the Court noted at Mr. Pena’s sentencing, the underlying conduct here was

heinous. The armed robbery that Mr. Pena helped to organize was violent, traumatized



                                                                                                     6
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 67 of 72 PageID #: 1080



numerous victims including children, and resulted in the theft of tens of thousands of dollars.

The robbery would not have occurred were it not for Mr. Pena’s involvement. See Sentencing

Tr. at 44. Nonetheless, the Court also noted that Mr. Pena pleaded guilty, accepted responsibility

for his conduct in both written submissions and oral statements before the Court, and expressed

genuine remorse for his involvement in the scheme. Id. at 45–46. And the Court noted “that

[Mr. Pena] did not himself physically participate in this conduct . . . [which] suggests some

diminished level of culpability” as compared to his co-defendants. Id. at 44. Moreover, Mr.

Pena had a limited criminal history before the conduct here, and had never before been convicted

of a violent offense. See PSR ¶¶ 44–49; see also Sentencing Tr. at 36 (noting Mr. Pena’s “lack

of any other criminal history or use of violence in the past.”). In other words, “the criminal

conduct [in this case] appears to be a departure from [Mr. Pena’s] otherwise nonviolent and

productive life.” Sentencing Tr. at 45.

       The Court’s substantial sentence of 84 months reflected the seriousness of Mr. Pena’s

offense and these mitigating factors, and was at the time sufficient, but no greater than, necessary

to achieve the purposes of sentencing. But the Court’s analysis is different in current

circumstances. Due to the COVID-19 pandemic, the “history and characteristics of the

defendant” and the “need . . . to provide the defendant with needed . . . medical care,” § 3553(a),

now weigh heavily in favor of Mr. Pena’s release, given the health risk that continued

incarceration poses to him. Mr. Pena is sixty-years old. He has several underlying health

conditions that increase his vulnerability to COVID-19 infection and, if infected, to the risk of

serious injury or death. Specifically, Mr. Pena suffers from hypertension and hyperlipdermia,

among other ailments. See Dkt. No. 332, Ex. B, at 41 (Mr. Pena’s medical records). The

Centers for Disease Control and Prevention has identified hypertension as a comorbidity that




                                                                                                    7
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 68 of 72 PageID #: 1081



increases the likelihood of serious risk from COVID-19. See Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease, Centers for Disease Control and

Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-

management-patients.html. This Court has repeatedly recognized that COVID-19 presents a

heightened risk for individuals with hypertension, like Mr. Pena. See, e.g., Scparta, 2020 WL

1910481, at *9; see also Basank v. Decker, No. 20-cv-2518 (AT), 2020 WL 1481503, at *3

(S.D.N.Y. Mar. 26, 2020) (noting that hypertension increases risk of harm from COVID-19,

taking “judicial notice that, for people of advanced age, with underlying health problems, or

both, COVID-19 causes severe medical conditions and has increased lethality,” and citing

information from the CDC). Mr. Pena also takes several medications to control his hypertension

and reduce his risk of heart attack. He persuasively demonstrates, and the Government does not

dispute, that these medications increase his risk from COVID-19. Pena Br. at 11–12, 20–21

(citing data from the CDC).

       Mr. Pena has now served more than two-thirds of his sentence, and may be transferred to

home confinement in a little more than one year from now. The time he has served in prison has

already achieved much of the original sentence’s retributive, deterrent, and incapacitative

purpose. And Mr. Pena’s continued detention now poses him imminent danger of serious injury

and death—a circumstance that the Court never considered when imposing its sentence. Having

reconsidered the § 3553(a) factors, the Court thus concludes that they entitle Mr. Pena to

compassionate release.

       The Court next considers whether “extraordinary and compelling reasons warrant such a

reduction [in sentence] . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). “Congress




                                                                                                 8
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 69 of 72 PageID #: 1082



tasked the Sentencing Commission with identifying the circumstances that are sufficiently

extraordinary and compelling to justify a reduction in sentence.” United States v. Butler, No. 19-

cr-834 (PAE), 2020 WL 1689778, at *1 (S.D.N.Y. Apr. 7, 2020). The applicable policy

statement, U.S.S.G. § 1B1.13, outlines four circumstances that constitute “extraordinary and

compelling reasons” and thus warrant a sentence reduction.1 One of these circumstance exists

where the defendant is “suffering from a serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13(1)(A) & cmt. n.1(A). The policy statement also requires that the defendant not pose “a

danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

        As this Court has explained, the COVID-19 pandemic presents an extraordinary and

unprecedented threat to incarcerated individuals. See, e.g., United States v. Stephens, No. 15-cr-

95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020); Gross, 2020 WL 1673244, at *3

(“we are not currently living under normal circumstances”); accord United States v. Nkanga, No.

18-cr-713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (“The country faces

unprecedented challenges from the novel Coronavirus pandemic. Those detained in jails and

prisons face particularly grave danger.”). In these exigent circumstances, the 30-day exhaustion

period may be far too long—“each day, perhaps each hour, that elapses ‘threatens incarcerated

defendants with greater peril.’” Gross, 2020 WL 1673244, at *3 (quoting United States v. Russo,

No. 16-cr-441 (LJL), Dkt. No. 54, at 5 (S.D.N.Y. Apr. 3, 2020)). This is true even though, as the


1 U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons” because it has
not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which allows
defendants independently to seek compassionate release relief from federal courts. Ebbers, 2020 WL 91399,
at **1, 4. The majority of courts have concluded that since passage of the First Step Act, courts may make
their own assessment of whether “extraordinary and compelling” reasons warrant a sentence reduction. See,
e.g., United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at *7 (S.D.N.Y. Apr. 6, 2020) (citing
cases).


                                                                                                            9
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 70 of 72 PageID #: 1083



Government proffers, the Bureau of Prisons has taken significant action to reduce the risk

COVID-19 poses to prisoners. Gov’t Br. at 6–7. The Court lauds these efforts and urges

continued and increased vigilance. But even with these new policies, Mr. Pena continues to face

extraordinary danger from COVID-19 so long as he remains in custody. As discussed, Mr. Pena

suffers from multiple medical issues that make him especially vulnerable to the virus.

       The Court must also consider whether Mr. Pena poses “a danger to the safety of any other

person or to the community.” U.S.S.G. § 1B1.13(2). To be sure, the crime organized by Mr.

Pena was extremely violent. However, Mr. Pena did not play a physical role in the robbery.

And at the time of the crime, Mr. Pena was suffering from substance-abuse and severe mental-

health problems, in large part caused by the sudden and untimely death of his son. See PSR

¶¶ 65–70. The Government does not dispute that for decades before the robbery, Mr. Pena lived

a law-abiding life and contributed meaningfully to his community. The same is true of Mr.

Pena’s conduct since the crime. Following his arrest, Mr. Pena was released on bail, and he

complied with the requirements of home detention and electronic monitoring. And while in

custody, Mr. Pena has completed drug and alcohol rehabilitation programming, obtained mental-

health treatment, and received medication to treat his mental-health issues. See Pena Br. 24–25.

He has also spent his time in prison productively, including by working in food services. Id.

Crucially, Mr. Pena has not received a single disciplinary infraction while in custody over the

past five years. See Dkt. No. 332, Ex. A (Mr. Pena’s disciplinary record). Indeed, as the

Government recognizes, the Bureau of Prisons has confined Mr. Pena in a low-security facility.

Gov’t Br. at 8. The aberrational nature of his crime, coupled with Mr. Pena’s advanced age,

substantial progress in treating his mental-health and substance-abuse problems, and outstanding

record while in custody, convince the Court, which has close familiarity with all relevant facts,




                                                                                                    10
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 71 of 72 PageID #: 1084



that he does not now pose a danger to the community.

          These factors taken together are extraordinary and compelling, and are therefore

sufficient to warrant compassionate release. Accord United States v. Sawics, No. 08-cr-287

(ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (concluding that, because the

defendant suffered from hypertension, he was vulnerable to COVID-19 and thus “the risk of

serious illness or death that he faces in prison constitutes an extraordinary and compelling reason

militating in favor of his release.”). In sum, the Court concludes that Mr. Pena has satisfied all

requirements for compassionate release.

   III.      CONCLUSION

          For the reasons stated above, the Court GRANTS Mr. Pena’s motion for compassionate

release. The Court therefore RESENTENCES Mr. Pena to time served plus 36 months of

supervised release under the conditions in the original judgment. The mandatory conditions,

standard conditions, and special conditions of supervised release from Mr. Pena’s original

sentence are hereby imposed. The Court also imposes an additional condition of supervised

release: Mr. Pena is ordered to serve the remaining portion of his original term of imprisonment,

as calculated by the Bureau of Prisons, under home confinement.

          The Government is ORDERED to release Mr. Pena from custody immediately. It is

FURTHER ORDERED that the parties shall meet and confer and submit a proposed order

governing the conditions of Mr. Pena’s release, including his period of 14 days of self-isolation,

no later than May 9, 2020 at 12:00 P.M.


          SO ORDERED.


Dated: May 8, 2020
       New York, New York



                                                                                                     11
Case 1:16-cr-00270-ARR Document 74 Filed 05/11/20 Page 72 of 72 PageID #: 1085




                                    __________________________________
                                            ALISON J. NATHAN
                                          United States District Judge




                                                                           12
